Exhibit 10.2

[********] Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

August 31, 2009

USF Research Foundation, Inc.

Attention: Business Manager

USF Box 30445

Tampa, Florida 33620-3044

 

  Re: Amendment No. 1 to Amended and Restated License Agreement (this
“Amendment”)

Ladies and Gentlemen:

Reference is made to the Amended and Restated License Agreement between
Targacept, Inc. (“Targacept”) and University of South Florida Research
Foundation, Inc. (“USFRF”) dated March 9, 2004 (the “Agreement”). Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Agreement.

Paragraph 16.2 of the Agreement provides that the Agreement shall not be subject
to any change or modification except by the execution of a written instrument
signed by Targacept and USFRF, and each of Targacept and USFRF desires to amend
the Agreement as provided herein. Accordingly, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Targacept and USFRF agree as follows:

1. the Agreement is hereby amended by:

a. adding the following new Paragraph 1.17A:

“1.17A “Sublicense Agreement” means any agreement, however characterized,
pursuant to which LICENSEE grants a sublicense to any or all of the Patent
Rights to a third party.”;

b. deleting the text of Paragraph 1.18 in its entirety and replacing it with the
following:

““Sublicense Fees” shall mean any fees (including the fair market value of any
consideration paid other than in cash) received by LICENSEE from a sublicensee
for a sublicense of Patent Rights, excluding (i) royalties on the sale or lease
of Licensed Products, (ii) amounts received that are specifically allocated to
research and development for, or to the manufacture or supply of, a Licensed
Product or Licensed Process, (iii) amounts received that LICENSEE is required to
repay (e.g., a loan), (iv) amounts received in exchange for securities of
LICENSEE or any of its affiliates (not to exceed the fair market value of such
securities), and (v) amounts received as reimbursement for the costs or expenses
of filing, prosecuting or maintaining the Patent Rights (but limited to costs
and expenses incurred after the effective date of the applicable Sublicense
Agreement). For clarity, amounts received based on the achievement by LICENSEE
or its sublicensee of specified development events, regulatory events or sales
milestones for Licensed Products are Sublicense Fees. For further clarity, and
notwithstanding anything in this Agreement to the contrary, Sublicense Fees do
not include any payment received by LICENSEE from a sublicensee that is not for
a sublicense of Patent Rights.

c. renumbering the second Paragraph 2.7 as Paragraph 2.8.



--------------------------------------------------------------------------------

d. deleting the text of Paragraph 3.1 in its entirety and replacing it with the
following:

“LICENSEE shall use commercially reasonable efforts (either alone or through
research collaborations or alliances with research organizations, pharmaceutical
companies or other third parties) to market and sell, or to develop, one or more
Licensed Products or Licensed Processes through a diligent program for
exploitation of the Patent Rights, and LICENSEE’s uncured failure to use such
efforts shall be grounds for RESEARCH FOUNDATION to terminate this Agreement
pursuant to Paragraph 13.3. Without limiting the generality of the foregoing,
until the NDA Filing Date, LICENSEE (together with any sublicensees) shall:
(i) spend a minimum of [********] related to research and development of one or
more Licensed Products; provided that, for the avoidance of doubt, any or all of
such amount may [********]; and (ii) deliver to RESEARCH FOUNDATION, at least
annually, a brief report summarizing its research and development activities
completed since the last report, research and development activities currently
in process, planned future research and development activities and research and
development work being performed by third parties. If RESEARCH FOUNDATION
believes LICENSEE is failing to comply with its obligations under this Paragraph
3.1, RESEARCH FOUNDATION may send notice to the LICENSEE asserting such belief
and the basis therefor. LICENSEE shall have sixty (60) days from its receipt of
such notice either to (i) commence compliance with its obligations under this
Paragraph 3.1 to RESEARCH FOUNDATION’s reasonable satisfaction or (ii) send
notice to RESEARCH FOUNDATION requesting that such issue be resolved in
accordance with Article XII, in which case the procedures set forth in Article
XII shall be followed.”

e. deleting the text of clause (1) of Paragraph 4.1(b) in its entirety and
replacing it with the following:

“the obligations in this Paragraph 4.1(b) shall expire with respect to Net Sales
of a particular Licensed Product in a particular country on the date of
expiration of the last-to-expire patent included in the Patent Rights that
includes at least one (1) Valid Claim covering, in whole or in part, such
Licensed Product in such country;”

f. deleting the text of Paragraph 3.2 in its entirety and replacing it with
“Reserved”:

g. deleting the text of Paragraph 13.6 in its entirety and replacing it with the
following:

“If not earlier terminated, this Agreement shall terminate on the date of
expiration of the last-to-expire patent included in the Patent Rights that
includes at least one (1) Valid Claim covering, in whole or in part, a Licensed
Product, and LICENSEE shall thereupon have the rights and licenses set forth in
Paragraphs 2.1(a) and 2.4 without any further obligation to RESEARCH FOUNDATION
hereunder, which rights and licenses shall survive such termination.”

2. All of the terms and conditions of the Agreement not expressly amended hereby
shall continue in full force and effect.

3. This Amendment may be executed in multiple counterparts (which may be
exchanged by facsimile or PDF with the same legal effect as if exchanged
manually), each of which shall be deemed an original and all of which, taken
together, shall be deemed a single instrument.

[continues on next page]



--------------------------------------------------------------------------------

Please indicate your acknowledgment of, and agreement with, the foregoing by
executing the duplicate copies of this Amendment and returning one
fully-executed original to my attention.

 

Sincerely, TARGACEPT, INC. By:  

/s/ Jeffrey P. Brennan

 

Jeffrey P. Brennan

 

Vice President, Business and Commercial Development

Acknowledged and agreed:

 

UNIVERSITY OF SOUTH FLORIDA RESEARCH FOUNDATION, INC. By:  

/s/ Rod Casto

    Date: 9/21/09  

Name: Rod Casto, PhD

     

Title: Corporate Secretary

    UNIVERSITY OF SOUTH FLORIDA     By:  

/s/ Valerie Landrio McDevitt

    Date: 9/2/09  

Name: Valerie Landrio McDevitt

     

Title: Assistant Vice President, Division of Patents & Licensing

    By:  

/s/ Diego Vazquez

    Date: 9/2/09  

Name: Diego Vazquez

     

Title: Interim Associate Vice President

   